IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NOS. AP-76,828, AP-76,829, AP-76,830, AP-76,831


EX PARTE WILLIAM ANTHONY LINDSEY JR. , Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 1100883D, 1160417D, 1141358D & 1212545D 
IN THE 297TH DISTRICT COURT
FROM TARRANT COUNTY


Per curiam.

O P I N I O N

 
	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In four cases, Applicant was convicted
of possession with intent to deliver a controlled substance and sentenced to eight years'
imprisonment in each. He did not appeal his convictions. 
	Applicant contends that his pleas were involuntary because the plea agreement cannot be
followed. The trial court determined that Applicant pled guilty pursuant to an agreement that these
sentences would run concurrently with a federal sentence. The federal judgment specifically runs the
federal sentence consecutive to two of these sentences and none of the four are running concurrently
with the federal sentence. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex.
Crim. App. 1985).
	Relief is granted. The judgments in Cause Nos. 1100883D, 1160417D, 1141358D, and
1212545D in the 297th District Court of Tarrant County are set aside, and Applicant is remanded to
the custody of the Sheriff of Tarrant County to answer the charges as set out in the indictments. The
trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 27, 2012
Do not publish